Exhibit 10.1

ALLIANCE HOLDINGS GP, L.P.

LONG-TERM INCENTIVE PLAN

SECTION 1. Purpose of the Plan.

The Alliance Holdings GP, L.P. Long-Term Incentive Plan (the “Plan”) has been
adopted by Alliance GP, LLC, a Delaware limited liability company (the
“Company”), the general partner of Alliance Holdings GP, L.P., a Delaware
limited partnership (the “Partnership”). The Plan is intended to promote the
interests of the Partnership and the Company by providing to Employees,
Consultants and Directors incentive compensation awards based on Units to
encourage superior performance. The Plan is also contemplated to enhance the
ability of the Company and its Affiliates to attract and retain the services of
individuals who are essential for the growth and profitability of the Company,
the Partnership and their Affiliates and to encourage them to devote their best
efforts to advancing the business of the Company, the Partnership and their
Affiliates.

SECTION 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means a Restricted Unit or Phantom Unit, and includes any tandem DERs
granted with respect to a Phantom Unit.

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

“Board” means the Board of Directors of the Company.

“Cause” means: (i) fraud or embezzlement on the part of the Participant;
(ii) conviction of or the entry of a plea of nolo contendere by the Participant
to any felony; (iii) gross insubordination or a material breach of, or the
willful failure or refusal by the Participant to perform and discharge his
duties, responsibilities or obligations (other than by reason of disability or
death) that is not corrected within thirty (30) days following written notice
thereof to the Participant, such notice to state with specificity the nature of
the breach, failure or refusal; or (iv) any act of willful misconduct by the
Participant which (A) is intended to result in substantial personal enrichment
of the Participant at the expense of the Partnership, the Company or any of
their affiliates or (B) has a material adverse impact on the business or
reputation of the Partnership, the Company or any of their affiliates (such
determination to be made by the Partnership, the Company or any of their
affiliates in the good faith exercise of their reasonable judgment).



--------------------------------------------------------------------------------

[“Change in Control” means, and shall be deemed to have occurred upon, the
occurrence of one or more of the following events: (i) any sale, lease, exchange
or other disposition (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Company, the Partnership or
Alliance Resource Partners, L.P. (“ARP”) to any Person and/or its Affiliates,
other than to the Company or an Affiliate of the Company, or (ii) a “person” or
“group” (within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act),
other than [Joseph Craft and his Affiliates], becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of the
combined voting power of the outstanding equity interests in the general partner
of the Partnership or the general partner of ARP.]

Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Internal Revenue Code of 1986, as amended, “Change in
Control” shall mean a “change of control event” as defined in the regulations
and guidance issued under Section 409A.

“Committee” means the Compensation Committee of the Board or such other
committee as may be appointed by the Board to administer the Plan.

“Consultant” means an individual who renders consulting services to the Company,
the Partnership or an Affiliate of either.

“DER” means a contingent right, granted in tandem with a specific Phantom Unit,
to receive with respect to each Unit subject to the Award an amount in cash
equal to the cash distributions made by the Partnership with respect to a Unit
during the period such Award is outstanding.

“Director” means a member of the Board who is not an Employee or a Consultant
(other than in that individual’s capacity as a Director).

“Employee” means an employee of the Company, the Partnership or an Affiliate of
either.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the applicable date (or, if there is no trading in the Units on such date, on
the next preceding date on which there was trading) as reported in The Wall
Street Journal (or other reporting service approved by the Committee). If Units
are not traded on a national securities exchange or other market at the time a
determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.

“Participant” means an Employee, Consultant or Director granted an Award under
the Plan.

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.

 

-2-



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

“Phantom Unit” means a notional unit granted under the Plan that upon vesting
entitles the Participant to receive a Unit or an amount of cash equal to the
Fair Market Value of a Unit, as determined by the Committee in its discretion.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture.

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.

“Unit” means a Common Unit of the Partnership.

SECTION 3. Administration.

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and applicable law, the Committee, in its
sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company, subject to such limitations on such delegated powers and
duties as the Committee may impose. Upon any such delegation all references in
the Plan to the “Committee”, other than in Section 7, shall be deemed to include
the Chief Executive Officer; provided, however, that such delegation shall not
limit the Chief Executive Officer’s right to receive Awards under the Plan.
Notwithstanding the foregoing, the Chief Executive Officer may not grant Awards
to, or take any action with respect to any Award previously granted to, a person
who is an officer subject to Rule 16b-3 or a Director. Subject to the terms of
the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to a Participant; (iii) determine the number of
Units to be covered by Awards; (iv) determine the terms and conditions of any
Award; (v) determine whether, to what extent, and under what circumstances
Awards may be settled, exercised, canceled, or forfeited; (vi) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.

 

-3-



--------------------------------------------------------------------------------

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive, and binding upon all Persons, including the
Company, the General Partner, the Partnership, any Affiliate, any Participant,
and any beneficiary of any Award.

SECTION 4. Units.

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan is 5,215,000. Units withheld from an Award to satisfy the
Company’s or an Affiliate’s tax withholding obligations with respect to the
Award shall not be considered to be Units delivered under the Plan for this
purpose. If any Award is forfeited, cancelled, exercised, paid, or otherwise
terminates or expires without the actual delivery of Units pursuant to such
Award (the grant of Restricted Units is not the delivery of Units for this
purpose), the Units subject to such Award shall again be available for Awards
under the Plan. There shall not be any limitation on the number of Awards that
may be paid in cash.

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.

(c) Adjustments. In the event of any distribution (whether in the form of Units,
other securities or property other than cash), recapitalization, split, reverse
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Units or other securities of the Partnership,
issuance of warrants or other rights to purchase Units or other securities of
the Partnership, or other similar transaction or event, the Committee shall, in
such manner as it may deem equitable, adjust the number and type of Units (or
other securities or property) with respect to which Awards may be granted
(solely for the purpose of equating, to the extent reasonably possible, the
Units subject to awards with those otherwise outstanding) and the number and
type of Units (or other securities or property) subject to outstanding Awards,
provided, that the number of Units subject to any Award shall always be a whole
number (rounded up when necessary).

SECTION 5. Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant by the Committee and receive an Award under the Plan.

SECTION 6. Awards.

(a) Restricted Units and Phantom Units. The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Restricted Units
and/or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Restricted Units or

 

-4-



--------------------------------------------------------------------------------

Phantom Units may become vested or forfeited and such other terms and conditions
as the Committee may establish with respect to such Awards.

(i) DERs. To the extent provided by the Committee, in its discretion, a grant of
Phantom Units may include a tandem DER grant, which may provide that such DERs
shall be paid directly to the Participant, be credited to a bookkeeping account
(with or without interest in the discretion of the Committee) and be subject to
the same vesting restrictions as the tandem Phantom Unit Award, or be subject to
such other provisions or restrictions as determined by the Committee in its
discretion. Absent a contrary provision in the grant agreement, DERs shall be
paid promptly to the Participant without vesting restrictions.

(ii) UDRs. To the extent provided by the Committee, in its discretion, a grant
of Restricted Units may provide that the distributions made by the Partnership
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be.
Absent such a restriction on the UDRs in the grant agreement, UDRs shall be paid
promptly to the holder of the Restricted Unit without vesting restrictions.

(iii) Forfeitures. Except as otherwise provided in the terms of the Restricted
Units or Phantom Units grant agreement, upon termination of a Participant’s
employment with or consulting services to the Company and its Affiliates or
membership on the Board, whichever is applicable, for any reason during the
applicable Restricted Period, all outstanding, unvested Restricted Units and
Phantom Units awarded the Participant shall be automatically forfeited on such
termination. The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Restricted Units and/or Phantom
Units.

(iv) Lapse of Restrictions.

(A) Phantom Units. Upon or as soon as reasonably practical following the vesting
of each Phantom Unit, subject to the provisions of Section 8(b), the Participant
shall be entitled to receive from the Company one Unit or cash equal to the Fair
Market Value of a Unit, as determined by the Committee in its discretion.

(B) Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit, subject to satisfying the tax withholding
obligations of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate so that the Participant
then holds an unrestricted Unit.

(b) General.

(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or

 

-5-



--------------------------------------------------------------------------------

in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate. Awards granted in addition
to or in tandem with other Awards or awards granted under any other plan of the
Company or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

(ii) Limits on Transfer of Awards.

(A) Except as provided in Paragraph (B) below, no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any Affiliate.

(B) To the extent specifically provided by the Committee with respect to an
Award, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

(iv) Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be inscribed on any such certificates
to make appropriate reference to such restrictions.

(v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.

(vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating applicable law or the applicable rules
or regulations of any governmental agency or authority or securities exchange.
No Units or other securities shall be delivered pursuant to any Award until
payment in full of any amount required to be paid pursuant to the Plan or the
applicable Award grant agreement (including, without limitation, any exercise
price or tax withholding) is received by the Company.

SECTION 7. Amendment and Termination.

Except to the extent prohibited by applicable law:

(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 7(b)
below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.

 

-6-



--------------------------------------------------------------------------------

(b) Amendments to Awards. Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 7(c), in any Award
shall materially reduce the benefit to a Participant without the consent of such
Participant.

(c) Actions Upon the Occurrence of Certain Events. Upon the occurrence of any
event described in Section 4(c) of the Plan, any change in applicable law or
regulation affecting the Plan or Awards thereunder, or any change in accounting
principles affecting the financial statements of the Partnership, the Committee,
in its sole discretion, without the consent of any Participant or holder of the
Award, and on such terms and conditions as it deems appropriate, may take any
one or more of the following actions in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan or an outstanding Award:

(A) provide for either (i) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of such transaction
or event the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the Company without payment) or
(ii) the replacement of such Award with other rights or property selected by the
Committee in its sole discretion;

(B) provide that such Award be assumed by the successor or survivor entity, or a
parent or subsidiary thereof, or be exchanged for similar awards covering the
equity of the successor or survivor, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of equity interests and
prices;

(C) make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting and performance criteria included in, outstanding
Awards, or both;

(D) provide that such Award shall be exercisable or payable, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

 

-7-



--------------------------------------------------------------------------------

(E) provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.

Notwithstanding the foregoing, unless provided otherwise in a Participant’s
Award Agreement, upon any event that constitutes a Change in Control (or such
earlier time as the Committee may proscribe), all Awards shall automatically
vest and become exercisable or payable, as the case may be, in full. In this
regard, all Restricted Periods shall terminate and all performance criteria, if
any, shall be deemed to have been achieved at the maximum level.

SECTION 8. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of the grant of an
Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.

(c) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate, continue consulting services or to remain on the Board, as
applicable. Furthermore, the Company or an Affiliate may at any time dismiss a
Participant from employment or consulting free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan, any Award
agreement or other agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Compensation Committee, such provision shall be construed or
deemed amended to conform to the applicable law or, if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the

 

-8-



--------------------------------------------------------------------------------

rules of the principal securities exchange on which the Units are then traded,
or entitle the Partnership or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j) Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

(k) Participation by Affiliates. In making Awards to Employees employed by an
entity other than the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Company for compensation paid for services rendered for the benefit of the
Partnership, such payments or reimbursement payments may be made by the
Partnership directly to the Affiliate, and, if made to the Company, shall be
received by the Company as agent for the Affiliate.

(l) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(m) Compliance with Section 409A. Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award to fail to comply
with the requirements of Section 409A of the Internal Revenue Code. The
applicable provisions of Section 409A and the regulations thereunder are hereby
incorporated by reference and shall control over any Plan or Award Agreement
provision in conflict therewith.

SECTION 9. Term of the Plan.

The Plan shall be effective on the date of the initial public offering of Units
and shall continue until the earlier of (i) the date terminated by the Board or
(ii) all Units available under the Plan have been paid to Participants. However,
any Award granted prior to such termination, and the authority of the Board or
the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to waive any conditions or rights under such Award, shall extend
beyond such termination date.

 

-9-